Appellate Case: 21-2063     Document: 010110665339       Date Filed: 03/31/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2063
                                                    (D.C. No. 1:06-CR-00151-WJ-1)
  JESUS MARIO COTA-MEDINA,                                     (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, EBEL, and KELLY, Circuit Judges.
                   _________________________________

       Defendant-Appellant Jesus Mario Cota-Medina, a federal inmate, appeals from

 the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his

 sentence. On appeal, Mr. Cota-Medina challenges the district court’s conclusion that

 he materially benefitted from his plea agreement, arguing that the district court made

 a legal error that impaired its analysis of his motion. Exercising jurisdiction under 28

 U.S.C. § 1291, we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2063   Document: 010110665339        Date Filed: 03/31/2022   Page: 2



                                        Background

       In January 2006, Mr. Cota-Medina was indicted on four counts: (1) possession

 of more than 50 grams of methamphetamine with intent to distribute, 21 U.S.C.

 § 841(a)(1) and (b)(1)(B); (2) possession of firearms in furtherance of Count 1, 18

 U.S.C. § 924(c)(1)(A)(i); (3) maintaining an establishment for the purpose of

 distributing methamphetamine, 21 U.S.C. § 856(a)(1); and (4) possession of firearms

 in furtherance of Count 3, 18 U.S.C. § 924(c)(1)(C)(i). In March 2006, Mr. Cota-

 Medina entered into a Type-C plea agreement under Federal Rule of Criminal

 Procedure 11(c)(1)(C). He pled guilty to Counts 1 and 2 in exchange for the

 dismissal of Counts 3 and 4. The parties stipulated to a 20-year term of

 imprisonment. In November 2006, the district court accepted Mr. Cota-Medina’s

 plea and sentenced him to 135 months’ imprisonment on Count 1 and a consecutive

 105 months’ imprisonment on Count 2, for a total of 240 months.

       In 2014, the Sentencing Commission enacted amendments to the Sentencing

 Guidelines that retroactively reduced the guideline range for Count 1 from 108–135

 months to 87–108 months. See U.S.S.G. supp. app. C, amends. 782, 788 (2014). In

 2015, Mr. Cota-Medina filed a § 3582(c)(2) motion to reduce his sentence on Count 1

 based on the new guideline range. Section 3582(c)(2) states that a defendant who has

 been sentenced “based on a sentencing range” that is later reduced may be eligible

 for a sentence reduction. The district court dismissed Mr. Cota-Medina’s motion,

 concluding that it lacked jurisdiction because his sentence was “based on” a Type-C

 agreement, not on a guideline range.

                                            2
Appellate Case: 21-2063    Document: 010110665339       Date Filed: 03/31/2022     Page: 3



       In 2018, the Supreme Court held that “in the usual case the court’s acceptance

 of a Type-C agreement and the sentence to be imposed pursuant to that agreement are

 ‘based on’ the defendant’s Guidelines range.” Hughes v. United States, 138 S. Ct.

 1765, 1776 (2018) (quoting 18 U.S.C. § 3582(c)(2)). In May 2021, Mr. Cota-Medina

 renewed his § 3582(c)(2) motion to reduce his sentence on Count 1, arguing that

 Hughes held that the district court has jurisdiction over his motion. The government

 opposed the motion, arguing that even under Hughes, Mr. Medina’s sentence was not

 based on the guidelines, and regardless, the 18 U.S.C. § 3553(a) factors do not

 warrant a sentence reduction. Additionally, Mr. Cota-Medina argued that under

 current law, he could not have been charged with Count 4 because a single act of

 firearms possession can only support one § 924(c) charge.

       In June 2021, the district court held Mr. Cota-Medina was eligible for relief

 under § 3582(c)(2) given the Supreme Court’s decision in Hughes, rejecting the

 government’s argument. United States v. Cota-Medina, No. 06-cr-00151, 2021 WL

 2227992, at *2 (D.N.M. June 2, 2021). However, the court declined to grant such

 relief, finding that a sentence reduction was unwarranted given the “considerable

 benefits” Mr. Cota-Medina received from his plea agreement and its analysis under

 the § 3553(a) factors. Id. at *3–4.



                                       Discussion

       We review a district court’s denial of a reduction in sentence under 18 U.S.C.

 § 3582(c)(2) for an abuse of discretion. United States v. Battle, 706 F.3d 1313, 1317

                                           3
Appellate Case: 21-2063    Document: 010110665339         Date Filed: 03/31/2022    Page: 4



 (10th Cir. 2013). An abuse of discretion occurs when the district court “relies on an

 incorrect conclusion of law or a clearly erroneous finding of fact.” Id.

       Federal courts generally “may not modify a term of imprisonment once it has

 been imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(2) provides an exception

 when a defendant “has been sentenced to a term of imprisonment based on a

 sentencing range that has subsequently been lowered by the Sentencing

 Commission.” In determining whether to grant a sentence reduction under

 § 3582(c)(2), the court engages in “a two-step process.” Battle, 706 F.3d at 1317.

 First, the court must determine the defendant’s eligibility for a sentence reduction by

 finding that the applicable guideline range has been lowered as a result of a

 retroactive guideline amendment. See id. Then, “if a reduction is authorized, the

 court may ‘consider any § 3553(a) factors and determine whether, in its discretion,

 the reduction authorized . . . at step one is warranted in whole or in part under the

 particular circumstances of the case.’” Id. (quoting United States v. McGee, 615

 F.3d 1287, 1292 (10th Cir. 2010)). A court “can consider the benefits the defendant

 gained by entering a Type-C agreement when it decides whether a reduction is

 appropriate.” Hughes, 138 S. Ct. at 1777.

       Here, the district court found that Mr. Cota-Medina is eligible for a sentence

 reduction at step one because the guideline range for Count 1 has been lowered.

 Cota-Medina, 2021 WL 2227992, at *2. However, the district court declined to grant

 relief at step two because Mr. Cota-Medina’s original sentence was “fair and

 reasonable given the considerable benefits [he] received and the charges that were

                                             4
Appellate Case: 21-2063     Document: 010110665339        Date Filed: 03/31/2022     Page: 5



 dismissed.” Id. at *3. Mr. Cota-Medina argues that the district court erred because

 intervening precedent demonstrates that he did not benefit from the dismissal of

 Count 4 under his Type-C agreement. However, the district court correctly

 determined that Mr. Cota-Medina still benefitted from the dismissal of Count 3, and

 it did not abuse its discretion in taking this conclusion into account in analyzing the

 relevant § 3553(a) factors.

       Mr. Cota-Medina argues that “recent shifts in law regarding [Count 4]

 demonstrate that even if Mr. Cota-Medina had been convicted of [Count 4], he would

 have substantial grounds to challenge that count.” Therefore, Mr. Cota-Medina

 asserts that the dismissal of this charge yielded no material benefit. But the district

 court actually agreed with Mr. Cota-Medina on this point. It stated that Mr. Cota-

 Medina “is correct that . . . the initial indictment in this matter [for Count 4] was

 improper under subsequent law.” Id. at *3 n.1. The district court went on to explain

 that “this error does not undermine the Court’s reasoning” because Mr. Cota-Medina

 “still benefited” from the dismissal of Count 3. Id. The court reasoned that because

 Count 3 carried a sentence of up to 20 years’ imprisonment, Mr. Cota-Medina

 “lessened his sentencing exposure significantly by entering into the plea agreement.”

 Id. at *3. Moreover, in its analysis of the § 3553(a) factors, the district court

 indicated that it was only considering “the dismissal of one serious drug trafficking

 charge” in finding that the § 3553(a) factors “strongly caution against granting the

 Motion.” Id. at *4.



                                             5
Appellate Case: 21-2063     Document: 010110665339        Date Filed: 03/31/2022     Page: 6



        Mr. Cota-Medina also argues that inconsistencies in the district court’s order

 show that it erred in its analysis. First, Mr. Cota-Medina points out that the court

 erroneously stated that Mr. Cota-Medina “was not actually charged with the

 erroneous second violation of § 924.” However, two sentences prior, the court

 acknowledged that Mr. Cota-Medina’s “initial indictment” on Count 4 was improper.

 Id. at *3 n.1. This shows that the court did not err in its substantive analysis as it

 knew that Mr. Cota-Medina’s initial indictment included the Count 4 charge.

 Second, Mr. Cota-Medina points out that in the text of its order, the district court

 states that Count 3 carries a 20-year statutory minimum, when it actually carries a 20-

 year statutory maximum. Again, the district court did not err in its substantive

 analysis because it later cited to 21 U.S.C. § 856(b) and calculated Mr. Cota-

 Medina’s would-be sentence using the correct term of imprisonment for Count 3.1

 See id. “Any reasonable reading of the district court’s opinion would conclude that it

 properly performed its job in assessing [Mr. Cota-Medina’s] arguments.” United

 States v. Hald, 8 F.4th 932, 947 (10th Cir. 2021).




        1
         The district court stated that if Count 3 had not been dismissed, Mr. Cota-
 Medina “could have been sentenced to 10 to 65 years [of] imprisonment.” Cota-
 Medina, 2021 WL 2227992, at *3 n.1. We note that the actual maximum sentence
 that Mr. Cota-Medina faced was life imprisonment given that Count 2 carried a
 maximum sentence of life imprisonment. See United States v. Avery, 295 F.3d 1158,
 1170 (10th Cir. 2002). Nevertheless, the district court’s ultimate conclusion that Mr.
 Cota-Medina “avoided significant sentencing exposure” due to the dismissal of Count
 3 given “the legal environment during which the plea was offered” is still sound. See
 Cota-Medina, 2021 WL 2227992, at *3 n.1.
                                             6
Appellate Case: 21-2063    Document: 010110665339        Date Filed: 03/31/2022    Page: 7



       Mr. Cota-Medina argues for the first time in his reply brief that the dismissal

 of Count 3 did not provide “much benefit” because “[i]t did not add any levels to the

 possession [charge]” under the guidelines used at the time Mr. Cota-Medina was

 sentenced. We decline to consider this argument because it was not raised below or

 in the opening brief. See United States v. Leffler, 942 F.3d 1192, 1197 (10th Cir.

 2019). The fact remains that the dismissal of Count 3 still caused Mr. Cota-Medina

 to avoid sentencing exposure to a charge that carried up to 20 years’ imprisonment.

       The district court did not rely on a clearly erroneous finding of fact or

 conclusion of law in finding that Mr. Cota-Medina benefitted from the plea

 agreement. Thus, the district court did not abuse its discretion in denying a sentence

 reduction.

       AFFIRMED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                            7